               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF WISCONSIN



MICHELE L. SCHAENING,

      Plaintiff,
                                                              Case No. 19-CV-1908
v.

ANDREW SAUL,
Commissioner for Social Security,

      Defendant.



                                       ORDER

      This matter is before the Court on the parties’ Stipulated Motion For Remand For

Further Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(g), and the Court being

duly advised, now grants the motion.

      It is hereby ORDERED that this case be remanded to the Agency pursuant to the

fourth sentence of 42 U.S.C. § 405(g) for further proceedings and that judgment be entered

pursuant to Federal Rule of Civil Procedure 58. Upon receipt of the Court’s order, the

Appeals Council will remand the matter to an administrative law judge with instructions

to offer Plaintiff the opportunity for a new hearing; proceed through the sequential

disability evaluation process as appropriate; assess the degree to which Plaintiff has

limitations interacting with coworkers and supervisors, as appropriate; obtain



        Case 2:19-cv-01908-WED Filed 07/22/20 Page 1 of 2 Document 20
supplemental vocational expert testimony if warranted; and issue a new decision.

      Dated at Milwaukee, Wisconsin this 22nd day of July, 2020.



                                              _________________________
                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




        Case 2:19-cv-01908-WED Filed 07/22/20 Page 2 of 2 Document 20
